1 and 5
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/8/2020. 
Claims 1-20 are pending in this Office Action. Claims 1, 9 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 9 and 16, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 9 and 16, are directed to the abstract idea of sharing information, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 9 and 16 recite, in part, a method for performing the steps of “receiving, by a computer system from an application, a request for records from a database that stores timestamped records, wherein the request is for a specified number of records beginning at a starting point in time; and determining, by the computer system in response to the request, a predicted time interval for querying the database beginning at the starting point in time to retrieve the specified number of records, wherein the predicted time interval is determined by a trained machine learning module that is trained by: retrieving, from the database, historical database transaction data that includes a plurality of timestamped records, wherein the retrieving is performed based on the specified number of records and the starting point in time; generating, using the historical database transaction data, training data; and training, using the training data, 

(Step 2A-Prong One) The limitation of “receiving … determining... retrieving... training … ” as drafted, is a process that, under its broadest reasonable interpretation, that, is a manner of applying rules or instructions to manage personal interaction but for the recitation of generic computer components. Claim 16's receiving, determining, retrieving and training steps, which provide a history data to be trained, and thus recite interactions between people that are the type of method of organizing human activity previously identified as abstract. See MPEP § 2106.04(a)(2)(II)(C). For example, but for the “processor”, “memory”, or “medium” language, “determining” in the context of this claim encompasses the user manually selecting a resharing policy.
Moreover, these limitations describe abstract ideas that correspond to concepts identified by the courts as seen in Interval Licensing provided for a person to request data, and for the acquisition and display of that data to be constrained by a detailed set of instructions, see Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of Managing Personal Behavior or Relationships or Interactions Between People (include social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor,” “memory,” and “medium” to perform the receiving, determining, retrieving and training steps. The “processor,” “memory,” and “medium” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element - “retrieving, from the database, historical database transaction data that includes a plurality of timestamped records, wherein the retrieving is performed based on the specified number of records and the starting point in time; generating, using the historical database transaction data which are data gathering, selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of – using “processor,” “a user interface,” “memory,” and “medium” to perform retrieving and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the retrieving and generating steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering,” “Selecting a particular data source or type of data to be manipulated”.
This limitation is not sufficient to amount to significantly more than the judicial exception because retrieving and generating only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in restricting public access to media was found to be insignificant extra-solution activity, see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014), Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), Collecting and analyzing information to detect misuse and notifying a user when misuse is detected, see FairWarning IP, LLC v. Iatric Systems, 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed. Cir. 201).  . Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
The claims recite the additional limitations of a “memory” for storing data and a “processor” programmed to perform the analyze steps. The “processor” as claimed are recited at a high level of generality and are recited for performing the generic functions routinely used in computer applications, such as collecting and analyzing collected data as claimed which are similar to the functions of “receiving, processing and storing data” that the courts have recognized as generic computer functions when they are claimed in a merely generic manner (See July 2012 Update: Subject Matter Eligibility).  Generic computer components recited as 
The dependent claims 2-8, 10-15 and 17-20, recite the additional limitations of preprocessing, using autoregressive techniques, the retrieved timestamped records to generate stationary training data, recited in high level of generality.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  
  
Therefore, claims 1-20 do not amount to significantly more than the abstract idea itself, and thus are not patent eligible.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US Pub. No. 2018/0114126 A1), hereinafter “Das” in view of Bequet et al. (US Pub. No. 2019/0384790 A1), hereinafter “Bequet”.
	Regarding claim 1, Das teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations (Das, See [0176], Storage subsystem 1218 may also provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments. Software (programs, code modules, instructions) that when executed by a processor provide the functionality described above may be stored in storage subsystem 1218. These software modules or instructions may be executed by processing unit 1204. Storage subsystem 1218 may also provide a repository for storing data used in accordance with the present invention) comprising: 
	receiving, by a computer system from an application (Das, See [0176], Storage subsystem 1218 may also provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments. Software (programs, code modules, instructions) that when executed by a processor provide the functionality described above may be stored in storage subsystem 1218. These software modules or instructions may be executed by processing unit 1204. Storage subsystem 1218 may also provide a repository for storing data used in accordance with the present invention), a request for records from a database that stores timestamped records (Das, See [0077], Each data set of the plurality of data sets is represents the set of log messages recorded during a defined time period. Further, each log message of the set of log messages includes a timestamp that is within the time period of the corresponding data set), wherein the request is for a specified number of records beginning at a starting point in time (Das, See [0062], A "condition evaluation" stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism.  See [0076], Advantageously, a user interface can enable a user to identify a shape of a process flow, and in response a visualization of the shape can be presented on the user interface. Further, the user interface can receive input corresponding to an adjustment of the boundary lines of the connections (e.g., representing the count of log messages flowing between two stages) by dragging the boundary lines out or in and then clicking "Search." A search can be then be performed for all shapes that are within the boundary lines defined by the user.); and 
	determining, by the computer system in response to the request, a predicted time interval for querying the database beginning at the starting point in time to retrieve the specified number of records (Das, See [0078], In some implementations, the first multi-stage structure is generated based on a set of log messages corresponding to the data set. For example, the first multi-stage structure can be generated based on all of the log messages that were recorded during a particular time interval. The first multi-stage structure may represent the flow of a transaction (and all the log messages that were recorded at different machines) during the particular time interval. In addition, the first multi-stage structure can be a tree structure (e.g., a process flow with one or more branches, a workflow with one or more paths, etc.) that includes a set of nodes and a set of node connections. For example, the first multi-stage structure can include a first node, which represents a first stage of the process flow during the time interval)  wherein the predicted time interval is determined by a machine learning module that is trained using historical database transaction data. 
	However, Bequet teaches wherein the predicted time interval is determined by a machine learning module that is trained using historical database transaction data (Bequet, See [0275], FIG. 11 is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data). 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Das and Bequet because Bequet provides an apparatus includes a processor to: train a first neural network of a chain to generate first configuration data including first trained parameters, wherein the chain performs an analytical function generating a set of output values from a set of input values, each neural network has inputs to receive the set of input values and outputs to output a portion of the set of output values, and the neural networks are ordered from the first at the head to a last neural network at the tail, and are interconnected so that each neural network additionally receives the outputs of a preceding neural network; train, using the first configuration data, a next neural network in the chain ordering to generate next configuration data including next trained parameters; and use at least the first and next configuration data and data indicating the interconnections to instantiate the chain to perform the analytical function (Bequet, See ABSTRACT) can be utilized by Das to use machine learning to train the data.

	Regarding claim 2, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: retrieving, from the database, the specified number of records, wherein the retrieving is based on the predicted time interval; and transmitting, to the application, the retrieved records (Das, See [0062], [0076]). 
	Regarding claim 3, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: transmitting, to the application, the predicted time interval, wherein the transmitted predicted time interval is usable by the application to retrieve the specified number of records (Das, See [0062], [0076]). 
	Regarding claim 4, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 1, wherein training the machine learning module using the historical database transaction data includes: traversing a database of timestamped records to determine a plurality of time intervals between timestamped records that occurred the specified number of records apart (Das, See [0078]. Bequet, See [0275]). 	Regarding claim 5, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 4, wherein training the machine learning module using the historical transaction data further includes: inputting the determined plurality of time intervals to the machine learning module (Das, See [0078]. Bequet, See [0275]). 
	Regarding claim 6, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 4, wherein the machine learning module includes an autoregressive model that is trained using the plurality of time intervals, and wherein the trained autoregressive model is usable to generate, based on a starting point in time, a numerical value that is the predicted time interval (Das, See [0078], [0113]-[0114]. Bequet, See [0275]). 
	Regarding claim 7, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 4, wherein training the machine learning module using the historical transaction data further includes: generating, based on the plurality of time intervals, time-series data, wherein the time-series data includes one or more feature vectors; and inputting the time-series data to the machine learning module (Bequet, See [0459]). 
	Regarding claim 8, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 7, wherein respective ones of the feature vectors include at least two successive ones of the plurality of time intervals (Bequet, See [0632]-[0633]). 

	Regarding claim 9, Das teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computer system to perform operations (Das, See [0176], Storage subsystem 1218 may also provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments. Software (programs, code modules, instructions) that when executed by a processor provide the functionality described above may be stored in storage subsystem 1218. These software modules or instructions may be executed by processing unit 1204. Storage subsystem 1218 may also provide a repository for storing data used in accordance with the present invention) comprising: 
	retrieving, from a database, a plurality of timestamped records (Das, See [0077], Each data set of the plurality of data sets is represents the set of log messages recorded during a the set of log messages includes a timestamp that is within the time period of the corresponding data set), wherein the retrieving is performed based on a particular number of records and a starting point in time (Das, See [0062], A "condition evaluation" stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism.  See [0076], Advantageously, a user interface can enable a user to identify a shape of a process flow, and in response a visualization of the shape can be presented on the user interface. Further, the user interface can receive input corresponding to an adjustment of the boundary lines of the connections (e.g., representing the count of log messages flowing between two stages) by dragging the boundary lines out or in and then clicking "Search." A search can be then be performed for all shapes that are within the boundary lines defined by the user.); 
	generating, using the retrieved timestamped records, training data (Das, See [0077], Each data set of the plurality of data sets is represents the set of log messages recorded during a defined time period. Further, each log message of the set of log messages includes a timestamp that is within the time period of the corresponding data set); and 
	to predict a time interval for querying the database beginning at the starting point in time to retrieve the particular number of records (Das, See [0078], In some implementations, the first multi-stage structure is generated based on a set of log messages corresponding to the data set. For example, the first multi-stage structure can be generated based on all of the log messages that were recorded during a particular time interval. The first multi-stage structure may represent the flow of a transaction (and all the log messages that were recorded at different machines) during the particular time interval. In addition, the first multi-stage structure can be a tree structure (e.g., a process flow with one or more branches, a workflow with one or more paths, etc.) that includes a set of nodes and a set of node connections. For example, the first multi-stage structure can include a first node, which represents a first stage of the process flow during the time interval) and does not explicitly disclose training, using the training data, a machine learning module. 
	However, Bequet teaches training, using the training data, a machine learning module (Bequet, See [0275], FIG. 11 is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data). 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Das and Bequet because Bequet provides an apparatus includes a processor to: train a first neural network of a chain to generate first configuration data including first trained parameters, wherein the chain performs an analytical function generating a set of output values from a set of input values, each neural network has inputs to receive the set of input values and outputs to output a portion of the set of output values, and the neural networks are ordered from the first at the head to a last neural network at the tail, and are interconnected so that each neural network additionally receives the outputs of a preceding neural network; train, using the first configuration data, a next neural network in the chain ordering to generate next configuration data including next trained parameters; and use at least the first and next configuration data and data indicating the interconnections to instantiate the Bequet, See ABSTRACT) can be utilized by Das to use machine learning to train the data.

	Regarding claim 10, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 9, wherein the generating further includes: preprocessing, using autoregressive techniques, the retrieved timestamped records to generate stationary training data (Das, See [0077]-[0082]). 
	Regarding claim 11, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 9, wherein training the machine learning module includes: traversing a database of timestamped records to determine a plurality of time intervals between timestamped records that occurred the particular number of records apart; and inputting the determined plurality of time intervals to the machine learning module (Das, See [0077]-[0082]). 
	Regarding claim 12, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 11, wherein the machine learning module includes an autoregressive model that is trained using the plurality of time intervals, and wherein the trained autoregressive model is usable to generate, based on a starting point in time, a numerical value that is the predicted time interval (Das, See [0077]-[0082]). 
	Regarding claim 13, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 11, wherein training the machine learning module using the further includes: generating, based on the plurality of time intervals, time-series data, wherein the time-series data includes one or more feature vectors; and inputting the time-series data to the machine learning module (Das, See [0077]-[0082]). 
Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 13, wherein the machine learning module includes a recurrent neural network (RNN), and wherein training the RNN is performed using the time-series data (Bequet, See [0458]). 
	Regarding claim 15, Das in view of Bequet further teaches the non-transitory computer-readable medium of claim 13, wherein respective ones of the feature vectors include at least two successive ones of the plurality of time intervals (Bequet, See [0632]-[0633]). 

	Regarding claim 16, Das teaches a method, comprising: 
	receiving, by a computer system from an application (Das, See [0176], Storage subsystem 1218 may also provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments. Software (programs, code modules, instructions) that when executed by a processor provide the functionality described above may be stored in storage subsystem 1218. These software modules or instructions may be executed by processing unit 1204. Storage subsystem 1218 may also provide a repository for storing data used in accordance with the present invention), a request for records from a database that stores timestamped records (Das, See [0077], Each data set of the plurality of data sets is represents the set of log messages recorded during a defined time period. Further, each log message of the set of log messages includes a timestamp that is within the time period of the corresponding data set), wherein the request is for a specified number of records beginning at a starting point in time (Das, See [0062], A "condition evaluation" stage 318 is used to evaluate for specified conditions upon the log data. This stage can be ., representing the count of log messages flowing between two stages) by dragging the boundary lines out or in and then clicking "Search." A search can be then be performed for all shapes that are within the boundary lines defined by the user.); and 
	determining, by the computer system in response to the request, a predicted time interval for querying the database beginning at the starting point in time to retrieve the specified number of records (Das, See [0078], In some implementations, the first multi-stage structure is generated based on a set of log messages corresponding to the data set. For example, the first multi-stage structure can be generated based on all of the log messages that were recorded during a particular time interval. The first multi-stage structure may represent the flow of a transaction (and all the log messages that were recorded at different machines) during the particular time interval. In addition, the first multi-stage structure can be a tree structure (e.g., a process flow with one or more branches, a workflow with one or more paths, etc.) that includes a set of nodes and a set of node connections. For example, the first multi-stage structure can include a first node, which represents a first stage of the process flow during the time interval), 
		retrieving, from the database, historical database transaction data that includes a plurality of timestamped records, wherein the retrieving is performed based on the specified number of records and the starting point in time (Das, See [0062], A "condition evaluation" stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism.  See [0076], Advantageously, a user interface can enable a user to identify a shape of a process flow, and in response a visualization of the shape can be presented on the user interface. Further, the user interface can receive input corresponding to an adjustment of the boundary lines of the connections (e.g., representing the count of log messages flowing between two stages) by dragging the boundary lines out or in and then clicking "Search." A search can be then be performed for all shapes that are within the boundary lines defined by the user.); 
		generating, using the historical database transaction data, training data (Das, See [0077], Each data set of the plurality of data sets is represents the set of log messages recorded during a defined time period. Further, each log message of the set of log messages includes a timestamp that is within the time period of the corresponding data set); and 
		to predict a time interval for querying the database beginning at the starting point in time to retrieve the specified number of records (Das, See [0078], In some implementations, the first multi-stage structure is generated based on a set of log messages corresponding to the data set. For example, the first multi-stage structure can be generated based on all of the log messages that were recorded during a particular time interval. The first multi-stage structure may represent the flow  and does not explicitly disclose wherein the predicted time interval is determined by a trained machine learning module that is trained by  and training, using the training data, the machine learning module.
	However, Bequet teaches wherein the predicted time interval is determined by a trained machine learning module that is trained by  and training, using the training data, the machine learning module (Bequet, See [0275], FIG. 11 is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data). 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Das and Bequet because Bequet provides an apparatus includes a processor to: train a first neural network of a chain to generate first configuration data including first trained parameters, wherein the chain performs an analytical function generating a set of output values from a set of input values, each neural network has inputs to receive the set of input values and outputs to output a portion of the set of output values, and the neural networks are ordered from the first at the head to a last neural network at the tail, and are interconnected so that each neural network additionally receives the outputs of a preceding neural network; train, using the first configuration data, a next neural network in the chain Bequet, See ABSTRACT) can be utilized by Das to use machine learning to train the data.

	Regarding claim 17, Das in view of Bequet further teaches the method of claim 16, further comprising: retrieving, by the computer system from the database, the specified number of records, wherein the retrieving is based on the predicted time interval; and transmitting, by the computer system to the application, the retrieved records (Das, See [0062], [0076]). 
	Regarding claim 18, Das in view of Bequet further teaches the method of claim 16, further comprising: transmitting, by the computer system to the application, the predicted time interval, wherein the transmitted predicted time interval is usable to retrieve the specified number of records (Das, See [0062], [0076]). 
	Regarding claim 19, Das in view of Bequet further teaches the method of claim 16, wherein training the machine learning module using the historical transaction data includes: traversing a database of timestamped records to determine a plurality of time intervals between timestamped records that occurred the specified number of records apart; and inputting the determined plurality of time intervals to the machine learning module (Das, See [0062], [0076]). 
	Regarding claim 20, Das in view of Bequet further teaches the method of claim 16, wherein the plurality of timestamped records specify times at which respective transactions occurred, and wherein the timestamps for respective records include an indication of an hour, minute, and second at which the transactions occurred (Das, See [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168